Petition for Rehearing Overruled.
Gavin, C. J.
While the tone of appellant’sbrief in support of its petition is not to be commended, we have given to the arguments advanced due consideration, and are still satisfied that the law as set forth in the original opinion is not in conflict, but in harmony with the enunciations of the Supreme Court; that no harm has resulted to appellant is made absolutely certain by one fact which we did not in the former opinion deem it necessary to state, and that is, that the record brought to this court is not in shape to enable it to obtain any benefit from the numerous errors which counsel insist occurred in the *439course of the trial. It appears from the bill of exceptions that the motion for new trial was overruled December 27, 1894, and sixty days were allowed to file a bill of exceptions. It also appears in the bill which was filed February 26, 1895, that it was presented to the judge, and signed on February 26, 1895, which was one day too late. The evidence, therefore, is not in the record.
Filed February 20, 1896.
There is a long 'line of cases deciding that where the bill is not filed within the time allowed, it must be made to appear in the bill itself that it was presented within the time. Buchart v. Burger, 115 Ind. 123; Hormann v. Hartmetz, 128 Ind. 353; Cornell v. Hollette, 140 Ind. 634; Plotz v. Friend, 5 Ind. App. 146; Miller v. Blue, 11 Ind. App. 288; Davis v. Nat'l Forge and Iron Co., 143 Ind. 142.
By this bill just the contrary is shown.
Petition overruled.
Note—The atrthorities as to the injuries by street car collisions with vehicles or horses are found in a note to Hicks v. Citizens’ R. W. Co., (Mo.) 25 L. R. A. 580.